IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00132-CV

                             IN THE INTEREST OF
                       E.W., C.W., AND S.W., CHILDREN



                           From the 87th District Court
                             Freestone County, Texas
                             Trial Court No. 15-092B


                                       ORDER

      The appellants’ brief is overdue in this appeal. In a July 29, 2016 letter, the Clerk

of the Court notified appellants that their brief was overdue. The appellants were

directed to prepare and file a brief within 14 days of the date of the letter and were

notified that, unless a brief or satisfactory response was received within 14 days, the

Court will abate this cause to the trial court for a hearing to determine why a brief has

not been filed on appellants’ behalf and to assure that appellants are receiving effective

assistance of counsel. See In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999, order).
        To date, no brief has been filed. Because appellants’ brief was not filed within 14

days, we abate this appeal to the trial court to conduct the necessary hearing within 14

days of the date of this order.

        The supplemental clerk’s and reporter’s records, if any, are ordered to be filed

within 28 days of the date of this order.


                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed August 24, 2016
Do not publish




In the Interest of E.W., C.W., and S.W., Children                                    Page 2